     Case 3:19-cv-01480-E Document 20 Filed 06/25/20                 Page 1 of 2 PageID 100



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RAVIT PAB,                                         §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §   CASE NO. 3:19-cv-1480
                                                   §
CHANVEASNA SOM and DANY OUN                        §
SOM,                                               §
                                                   §
        Defendants.                                §

                      JOINT MOTION TO DISMISS WITH PREJUDICE

        Ravit “David” Pab (hereinafter referred to as “Plaintiff”) and Chanveasna Som and Dany

Oun Som (hereinafter jointly referred to as “Defendants”) (collectively, the “Parties”) file this Joint

Motion to Dismiss with Prejudice. In support thereof, the Parties respectfully show the Court as

follows:

     1. The Parties have reached a settlement of all claims, defenses, and disputes between them

in this case.

     2. Accordingly, the parties respectfully request that this Court dismiss all claims filed in this

cause against Defendants by Plaintiff with prejudice to their being refiled.

     3. The Parties agree to each bear their own attorney’s fees, costs, and other expenses incurred

in the lawsuit except as otherwise agreed to in writing among the parties.

     WHEREFORE, the Parties respectfully pray that the Court dismiss the case with prejudice to

being refiled, with each Party to bear its own costs and attorney’s fees.

                                                       Respectfully submitted,

                                                       /s/ Reema Ali
                                                       Reema Ali
                                                       Texas State Bar No. 24105327
                                                       rali@equaljusticecenter.org


Joint Motion to Dismiss with Prejudice            1
   Case 3:19-cv-01480-E Document 20 Filed 06/25/20                     Page 2 of 2 PageID 101



                                                       Equal Justice Center
                                                       1250 W. Mockingbird Ln., Ste. 455
                                                       Dallas, Texas 75247
                                                       Tel (469) 228-4234
                                                       Fax (469) 941-0861

                                                       Christopher J. Willett
                                                       Texas State Bar No. 24061895
                                                       cwillett@equaljusticecenter.org
                                                       Rebecca Eisenbrey
                                                       Texas State Bar No. 24097646
                                                       reisenbrey@equaljusticecenter.org
                                                       Equal Justice Center
                                                       510 Congress Ave., Ste. 206
                                                       Austin, Texas 78704
                                                       Tel (512) 474-0007, ext. 107
                                                       Fax (512) 474-0007

                                                       COUNSEL FOR PLAINTIFF

                                                       Angel Mata
                                                       Texas State Bar No. 24063940
                                                       attorney@angelmatalaw.com
                                                       The Law Office of Angel Mata, P.C.
                                                       512 S. Fitzugh Ave.
                                                       Dallas, Texas 75223
                                                       Tel (972) 357-4956
                                                       Fax (972) 543-1715

                                                       COUNSEL FOR DEFENDANTS




                                 CERTIFICATE OF SERVICE

This is to certify that on this 25th day of June, 2020, I electronically transmitted this motion to the
Clerk of the Court using the ECF System for filing, which sent notification of an electronic filing
to all CM/ECF participants.


                                                       /s/ Reema Ali




Joint Motion to Dismiss with Prejudice            2
